Citation Nr: 1525522	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  07-06 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cause of the Veteran's death, to include as the result of in-service exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from June 1952 to January 1974.  He died in December 1990, and the appellant is recognized as his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Montgomery, Alabama, currently has jurisdiction over the VA claims file.

The appellant's claim was remanded for further development in October 2010.  At that time, the appellant's claim for entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 was denied.


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death in December 1990 was peritoneal carcinomatosis with adenosquamous cell carcinoma of the esophagus as an underlying cause of death. 

2.  At the time of his death, the Veteran was not service connected for any disability.

3.  The weight of the evidence is against the conclusion that the Veteran was exposed to ionizing radiation at any point during his active military service.





CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.311, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

When adjudicating a claim for dependency and indemnity compensation (DIC), to include service connection for the cause of a veteran's death, VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  In general, a notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In this case, the Veteran was not service-connected for any disabilities.  The appellant received all essential notice, was represented in her claim by a veterans service organization, had a meaningful opportunity to participate in the development of her claim, and was not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  As such, the VCAA duty to notify was satisfied.  Furthermore, neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

VA also has a duty to assist the appellant with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's personnel records, service treatment records, and private records.  Further, an extensive search was conducted in order to determine whether the Veteran was exposed to ionizing radiation during his period of active duty, and the results of those searches have been associated with the record.  The appellant has not identified additional existing evidence which is potentially-applicable to her claim.  As such, VA has fulfilled its duty to assist in this instance. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, however, there is no evidence of record to demonstrate exposure to ionizing radiation during the Veteran's period of service, and he was not service connected for any disability at the time of his death.  As such, a VA nexus opinion is not necessary to decide the claim at issue.  See 38 U.S.C.A. § 5103A(a), DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Cause of the Veteran's Death

At the time of his death, the Veteran was not service connected for any disability.  Instead, the appellant claims that exposure to ionizing radiation during the Veteran's period of active service, while working primarily as an ordinance mechanic, led to cancer which caused or contributed to the Veteran's death.  

In order to establish service connection for the cause of the Veteran's death, the applicable law requires that the evidence show that a disability which was incurred in or aggravated by service either caused or contributed substantially or materially to death.  In this regard, it can be either the immediate or underlying cause, or else be etiologically-related.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2014).

In order to constitute the principal cause of death, the service-connected disability must be medically-determined to have been one of the immediate or underlying causes of death, or be etiologically-related to the cause of death.  38 C.F.R. § 3.312(b).  Significantly, it is not sufficient to show that it casually-shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection for the cause of death may be alternatively warranted where the evidence indicates that the cause of the Veteran's death should have been service connected, as the appellant contends.  That is to say, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

In those cases, the evidence must show: (1) the existence of a disability at the time of the Veteran's death; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for disorders claimed as due to exposure to ionizing radiation may be established in three different ways: (a) for radiation-exposed veterans, on a presumptive basis; (b) for radiogenic disease, on a direct basis after specified development procedures are conducted, or; (c) on a direct basis by showing that the disease was incurred during or aggravated by service.  The Board will address each of these means of establishing service connection.

With respect to the first of the above-described methods of establishing service connection, "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A) (West 2014); 38 C.F.R. 
§ 3.309(d)(3)(i) (2014).  "Radiation-risk activity" means: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  38 U.S.C.A. 
§ 1112(c)(3)(B) (West 2014); 38 C.F.R. § 3.309(d)(3)(ii) (2014).  In the instant case, the evidence of record does not establish that the Veteran participated in any of these activities.  As such, the Veteran is not considered to be a "radiation-exposed veteran," and presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is therefore unwarranted.

With respect to the second of the above-described methods of establishing service connection, even if a claimant does not qualify as a "radiation-exposed veteran," service connection can still be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if the condition at issue is a radiogenic disease.  To consider a claim under 38 C.F.R. 
§ 3.311, the evidence must show that: (1) the Veteran was exposed to ionizing radiation in service; (2) the Veteran subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation. 38 C.F.R. § 3.311(b) (2014). 

"Radiogenic disease" means a disease that may be induced by ionizing radiation and includes all forms of leukemia (except chronic lymphatic leukemia), cancer of the thyroid, breast, lung, bone, liver, skin, esophagus, stomach, colon, pancreas, kidney, urinary bladder, and salivary gland, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b) (2014).  

Here, the immediate cause of the Veteran's death in December 1990 was peritoneal carcinomatosis with adenosquamous cell carcinoma of the esophagus as an underlying cause of death.  The Veteran's service treatment records are negative for any such diagnosis.  However, that is not the appellant's primary contention.  Service connection on a direct basis is not being raised and the record makes clear that service connection on a direct basis is not warranted (there is no injury or disease indicated in service that caused the Veteran's death).  While esophageal cancer, an underlying cause of death in this instance, is among the above-listed radiogenic diseases, the appellant is not entitled to the procedural advantages of 38 C.F.R. § 3.311 because the probative evidence is against a finding that the Veteran was exposed to ionizing radiation in service. 

The appellant indicated that she met the Veteran after his period of active duty, and that she is unaware of any specific instance of radiation exposure.  Nonetheless, in October 2010 the Board remanded her claim so as to conduct a thorough search of all available evidence in order to determine whether the Veteran was exposed to ionizing radiation during his period of active duty.  In accordance with the Board's directives, the Veteran's military personnel records were associated with the claims file and reviewed.  No exposure to ionizing radiation was documented.  

Further, VA contacted the Department of the Navy in an attempt to verify the appellant's contention that the Veteran was exposed to ionizing radiation.  In response, the Department of the Navy indicated in March 2012 that, following a review of the exposure registry by name, service number, and social security number, no reports of occupational exposure were found.  

An October 2012 Formal Finding of a lack of information required to substantiate a claim for service connection for radiation exposure indicated that the information submitted by the appellant was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for a meaningful search of Marine Corps or National Archives and Records Administration (NARA) records.  Evidence of written and telephonic efforts to obtain this information are of record, and all efforts to do so have been exhausted.  These efforts included a search of the Veteran's service treatment records, which were negative for exposure to radiation; a request for the Veteran's widow to provide more information about the Veteran's exposure to radiation, to which she indicated she was unaware; a search of the Veteran's military personnel records which was also negative for radiation exposure; and a request for a DD-1411 (or an equivalent record) to determine whether the Veteran was exposed to occupational radiation exposure.  This request was submitted to the Officer in Charge, Navy Environmental Health Center Department, Naval Dosimetry Center, on March 15, 2012.  As indicated above, following a search, no reports of occupational exposure to ionizing radiation were found.

As such, there is no evidence of record to show that either form of cancer which led to the Veteran's death originated during his period of active duty or was in any other way related to such service, to include as the result of exposure to ionizing radiation.  

As to the appellant's assertions that the Veteran's death was etiologically-related to such unconfirmed exposure, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Acknowledgement is given to the appellant's belief that the Veteran's service-connected occupation, which involved working with missiles aboard aircraft carriers, caused or materially-contributed to forms of cancer which resulted in his death.  However, the appellant has not demonstrated competence to provide an opinion as to the onset or cause of a complex medical diagnosis, she is unable to definitively state that the Veteran was actually exposed to such radiation, and the record simply does not support her assertion that any event, or series of events, during the Veteran's period of service, in any way, was a causal factor his demise.  

In sum, the record does not contain probative medical evidence sufficient to establish a medical nexus between the Veteran's period of active service and the cancer which caused his death.  Further, the Veteran was not service connected for any disability at the time of  his death, and radiation exposure has not been confirmed despite a thorough search by all pertinent records custodians.  Accordingly, while the Board is very sympathetic to the appellant's situation, service connection for cause of the Veteran's death must be denied.


ORDER

Service connection for cause of the Veteran's death, to include as the result of in-service exposure to ionizing radiation, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


